Order entered December 12, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01433-CV

   PR OWNERS ASSOCIATION, INC. D/B/A PR2 HOMEOWNERS ASSOCIATION,
                               Appellant

                                              V.

                               CITY HOUSE, INC., Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-03251-2014

                                          ORDER
       We GRANT appellant’s December 9, 2014 unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than December 16, 2014.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE